Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Everling (registration number 74,028) on 05/06/2022.

The application has been amended as follows: 

Claim 1: A camera tripod with surge protected outlets, comprising: 
a central shaft affixed to a base; 
a plurality of support legs pivotally affixed to the base; 
wherein each of the plurality of support legs is telescopically adjustable in length;
wherein the base removably secures a camera thereto via a threaded connection; 
at least one surge protected outlet affixed to one of the plurality of support legs; 
wherein the surge protected outlet is able to be electrically connected to an external power source; and
wherein the tripod comprises a battery compartment configured to electrically connect one or more batteries to the surge protected outlet.

Claim 2: The camera tripod of claim 1, further comprising at least one USB port on one of the plurality of support legs, the USB port configured to be operably connected to the external power source or the one or more batteries.

Claim 12: A camera tripod with surge protected outlets, comprising: 
a central shaft affixed to a base; 
wherein the central shaft comprises an open distal end defining an interior volume; 
a cap removably securable to the open distal end of the central shaft; 
a plurality of support legs pivotally affixed to the base; 
wherein each of the plurality of support legs is telescopically adjustable in length; 
wherein the base removably secures a camera thereto via a threaded connection; 
at least one surge protected outlet affixed to one of the plurality of support legs; 
wherein the interior volume comprises a battery compartment configured to electrically connect one or more batteries to the surge protected outlet; and
wherein the surge protected outlet is able to be electrically connected to an external power source.

Claim 13: The camera tripod of claim 12, further comprising at least one USB port on one of the plurality of support legs, the USB port configured to be operably connected to the external power source or the one or more batteries.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, does not teach the combination of limitations of either claims 1 or 12 as amended.
Firstly with regard to claim interpretation, from the manner in which the term “outlet” is used in the specification the term is understood by a person having skill in the art at the time of filing to mean a power connector of the type typically used in a building or by a generator to distribute AC power.  This is both due to the reference to the presence of such outlets in buildings and generators (see ¶0016 as filed), the drawings, and the contrast between the “outlets” and USB ports.
The prior art contains multiple tripod structures have a surge protected outlet attached to them. For example Foobaria (“New Losmandy LW Tripod Power Rig”. Cloudynights.com post dated March 24th 2018 at https://www.cloudynights.com/topic/612342-new-losmandy-lw-tripod-power-rig/) discloses attachment of a surge protector strip (the attached strip is a Tripp-Lite TLP74RB surge protector, see product page at https://www.tripplite.com/protect-it-7-outlet-surge-protector-4-ft-cord-1080-joules-1-diagnostic-led-black-housing~TLP74RB indicating surge protection of the outlets).  Skislalom1 (“Powerstrip leg grip”, Thingiverse page at https://www.thingiverse.com/thing:3172119 dated 10/23/2018) shows the fabrication of a power strip attachment for a tripod leg.  The Aero PowerMount (Tether tools product listing at https://www.tethertools.com/products/aero-powermount, archive.org copy dated 07/08/2017 attached) discloses an arrangement for attachment of a power strip or surge protector to a tripod leg and indicates that it is useful for photographers and videographers, strongly implying that the tripod is configured to carry a camera.  In light of these prior art documents indicating that there is a use for and demand for a tripod with an attached person having ordinary skill in the art at the time of filing would have in general found the integration of a surge protector, by itself, into a tripod to have been obvious.
The prior art also teaches the use of a battery system to a tripod to power photographic gear.  See Antunes (“Tether Tools introduces two new products to ONsite Power solutions”, dated February 9th, 2019 at https://www.provideocoalition.com/tether-tools-introduces-two-new-products-to-onsite-power-solutions/), which discusses a device called the “Onsite Power” by Tether Tools and indicates the device was available as of November 2018. Antunes discloses that the device uses a modular battery to power a pair of AC outlets and USB ports, and shows the device attached to a vertical stand while discussing using the device to power camera equipment. Other tripod systems with integrated battery systems are discussed by Su (US PGPub 2009/0095855 A1) and Tsai (KR 2014-0001018 U, English machine translation attached). 
The prior art however does not indicate that a person having ordinary skill in the art at the time of filing would have found obvious the claimed combination of surge protected outlet, batteries contained within an interior volume of a tripod and electrically connected to the surge protected outlet, and the configuration of the surge protected outlet such that it is able to be electrically connected to an external power source other than the battery.  Of the prior art documents the disclosure of Tsai is most relevant to the claimed invention, with Tsai being configured to pass-through an external power supply to output connectors which are also electrically connected to an internally carried battery pack, but Tsai does not disclose the inclusion of surge protection.  This is likely due to the fact that battery based power supplies have little need for surge protection on the output connectors, as the battery power source will not be subject to most of the conditions which can cause surges in grip-connected power outlets.  Further Tsai does not disclose use of an “outlet”, instead appearing to use some form of miniaturized connector and not discussing the connection of any device which a person having still in the art would recognize as being configured to operate on mains power.  This is consistent with pedxing (Cloudynights.com forum post reply in “Cable Management/Power Management Advice”, dated 01/21/2018 at https://www.cloudynights.com/topic/605855-cable-managementpower-management-advice/?p=8352558) giving an opinion that it is not reccormended to make use of a power inverter when running tripod mounted gear from batteries due to the losses associated in going from 12VDC to 120VAC in the inverter and back to 12VDC or 5VDC in the power adapter used by each piece of equipment. 
Other fields have supports with integrated surge protected outlets, see Blankenship et al (US Patent 10,478,548 B2), but the demands in such fields are distinct from those in photography and the surge protected outlets are accordingly of limited applicability to photographic tripods.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/
Examiner, Art Unit 2852